DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
    	In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application.
    	The Office has cited particular figures, elements, paragraphs and/or columns and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the Office.

Priority
 2.	  Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 03/10/2021 is being considered by the Examiner.

Disposition of the Claims
4.	The instant application was effectively filed on March 10, 2021, wherein claims 1-26 are pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

5.         This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a.         “an input device configured to transceive a signal with the sensor controller through the input sensor and to provide a second input to the input sensor” in claim 1 and “an input device configured to transceive a signal with the sensor controller through the input sensor and to provide a second input to the input sensor” in claim 20.

b.         “a control unit configured to control driving of each of the first and second drivers” in claim 3.

c.         “a first transmission part connected to the control unit and configured to transmit a signal received from the control unit to the first sensing electrodes”; “a first reception part configured to receive a signal from the first sensing electrodes and to transmit the received signal to the control unit”; “a first switching part configured to selectively connect the first sensing electrodes to the first transmission part or the first reception part in response to a first selection signal”; “a second transmission part connected to the control unit and configured to transmit a signal received from the control unit to the second sensing electrodes”; “a second reception part configured to receive a signal from the second sensing electrodes and to transmit the received signal to the control unit”; and “a second switching part configured to selectively connect the second sensing electrodes to the second transmission part or the second reception part in response to a second selection signal” in claim 4.

d.         “a recognition part configured to receive the integrated reception signal from the input sensor and to sense whether or not the input device exists based on the integrated reception signal during the first input sensing frame”; and “a first input sensing part configured to sense the first input in the first mode based on the integrated reception signal” in claim 9.

e.         “an integrated signal generation part configured to generate the integrated transmission signal by integrating the recognition signal and the first mode sensing signal and to output the generated integrated transmission signal” in claim 10.

f.	 “the first input sensing part is configured to transmit the second mode sensing signal to the input sensor, to receive a sensing reception signal from the input sensor, and to sense the first input in the second mode based on the sensing reception signal during the second operation period” in claim 11.

g.         “a second input sensing part configured to sense the second input by providing an uplink signal to the input sensor and receiving a downlink signal from the input sensor during the second input sensing frame” in claim 12.

h.         “recognition part is configured to output a recognition signal for recognizing the input device to the input sensor during the third operation period” in claim 13.

i.         “the recognition part is configured to sense whether or not the input device exists based on the response signal during the second input sensing frame” in claim 15.

j.         “a frequency adjusting unit configured to adjust an operation frequency of the input sensor” in claim 16.

k.         “a determination part configured to determine whether or not the input device is in a standby state; and a frequency setting part configured to set an operation frequency of the input sensor to be less than a reference frequency in response to the input device being in the standby state and to set the operation frequency to be equal to the reference frequency in response to the input device not being in the standby state” in claim 17.


Furthermore, of all claim limitations a-k which invokes 112(f), structural support is provided as detailed in Applicants specification disclosure.

Regarding “input device”, Para. [0049]; an input device AP corresponds to an active stylus.

Regarding “control unit” “a first transmission part”, “a first reception part”, “a first switching part”, “a second transmission part”, “a second reception part”, “a second switching part”, “a recognition part”, “a first input sensing part”, “an integrated signal generation part”, “a second input sensing part”, “a frequency adjusting unit”, “a determination part”, and “a frequency setting part”, all claimed “part and unit” corresponds to sensor controller. 
Fig. 11 and Para. [0098]; the first driver 120 includes a first transmission part 121, a first reception part 122, and a first switching part 123. The second driver 130 includes a second transmission part 131, a second reception part 132, and a second switching part 133. 
Fig. 6, 9, 11 and Para. [00101]; the control unit 110 includes a recognition part 111, a first input sensing part 112, a second input sensing part 114 and an integrated signal generation part 113. 
Para. [00126] and Referring to FIGS. 11 and 12; the sensor controller 100 according to some  example embodiments of the inventive concept may further include a frequency adjusting unit 140. The operation frequency of the input sensor ISP for each operation mode may be adjusted by the frequency adjusting unit 140. 
Para. [00127]; The frequency adjusting unit 140 includes a determination part 141 and a frequency setting part 142.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably 
Claims 1 and 20 recites: "an input device configured to transceive a signal with the sensor controller 10through the input sensor ". However, Applicant’s specification disclosure states (See Para. [0071]; The sensor controller 100 may operate the input sensor ISP to sense the first 
input TC1 and communicate with the input device AP through the input sensor ISP to sense the second input TC2. And Para. [0073]; The communication module 13 may include a transmitting circuit 13a and a receiving circuit 13b. The transmitting circuit 13a may transmit a downlink signal to the sensor controller 100. The downlink signal may include a position of the input device AP, an inclination of the input device AP, state information, etc. The sensor controller 100 may receive the downlink signal through the input sensor ISP when the input 
device AP contacts the input sensor ISP. Para. [0074]; The receiving circuit 13b may receive an uplink signal from the sensor controller 100. The uplink signal may include information such as panel information and a protocol version. The sensor controller 100 may provide the uplink signal to the  input sensor ISP, and the input device AP may receive the uplink signal through contact with the input sensor ISP. Thus, with above findings it is clear that the input device transmits a first signals (i.e. downlink) and receives a second signal (i.e. uplink). To summarize the input device transmits and receives two different signals to and from the sensor controller and not transmitting and receiving the same signal with the sensor controller as claimed in claim 1 and 20.
Therefore, there is insufficient description of how the input device transcieves Broadest reasonable interpretation (BRI) for transceive means transmit and receive) the same signal with 
Regarding claims 2 –19 and 21-26, these claims are rejected based on their respective dependence from claims 1 and 20.

7.	Jung et al. US PG-PUB 20180181241 A1 (hereinafter Jung) in view of Tseng et al. US PG-PUB 20180299978 A1 (hereinafter Tseng).
Regarding claim 1, Jung teaches An electronic device (Para. [0012]; a touch sensing system) comprising: a display panel configured to display an image (Para. [0012]; a touch sensing system comprising a touch screen integrated display panel); an input sensor on the display panel (Para. [0012]; touch sensing system comprising a touch screen TSP integrated display panel provided with a plurality of touch sensors) and configured to sense a first input in first and second modes (Para. [0012], [0104]; a touch integrated circuit (IC)/MCU configured to sense a finger touch input of the touch sensors through the touch periods in the full scan mode and time-division sense a finger touch input and a pen touch input of the touch sensors through the touch periods in the local scan mode); a sensor controller connected to the input sensor (Para. [0102]-[0104]; TIC/MCU connected to touchscreen TSP); 
Jung fails to further disclose and an input device configured to transceive a signal with the sensor controller through the input sensor and to provide a second input to the input sensor, wherein the sensor controller is configured to sense the first input through the input sensor during a first input sensing frame and the second input generated by the input device during a second input sensing frame and wherein the sensor controller is configured to transmit, to the 
However, in the same field of endeavor, Tseng teaches an input device configured to transceive a signal with the sensor controller through the input sensor and to provide a second input to the input sensor (Para. [0033]-[0034]), wherein the sensor controller (TIC) is configured to sense the first input through the input sensor during a first input sensing frame and the second input generated by the input device during a second input sensing frame (Para. [0005], [0029]-[0030];  during a first period, the active stylus emits an active stylus signal toward the capacitive touch panel; (b) during a second period after the first period, the active stylus stops emitting the active stylus signal and a touch sensing circuit performs a finger touch sensing on the capacitive touch panel), and wherein the sensor controller is configured to transmit, to the input sensor, an integrated transmission signal comprising a recognition signal (i.e. Para. [0005]; active stylus identification period) for recognizing the input device and a first mode sensing signal for sensing the first input in the first mode during a first operation period of the first input sensing frame (Para. [0018]-[0046]).
Thus it would have been obvious to a person of ordinary skills in the art at the effective filing date to combine the teachings of Jung with the teachings of Tseng in other to integrated the application of the active stylus and the finger to operate the capacitive touch panel at the same time Tseng-(Para. [0018], [0026], [0046]).

Regarding claim 18, Jung as modified by Tseng teaches The electronic device of claim 1, Jung further teaches wherein the first input is an input generated by contact of a finger of a Para. [0046], [0104]; finger), and the second input is an input generated by contact of the input device (Para. [0046], [0104]; active stylus).

Regarding claim 19, Jung as modified by Tseng teaches The electronic device of claim 18, Jung further teaches wherein the input device is an active pen (Para. [0046]; active stylus 20).

Regarding claim 20, Jung An electronic device (Para. [0012]; a touch sensing system) comprising: a display panel configured to display an image (Para. [0012]; a touch sensing system comprising a touch screen integrated display panel); an input sensor on the display panel to sense a first input (Para. [0012], [0104]; a touch integrated circuit (IC)/MCU configured to sense a finger touch input of the touch sensors through the touch periods in the full scan mode and time-division sense a finger touch input); a sensor controller connected to the input sensor (Para. [0102]-[0104]; TIC/MCU connected to touchscreen TSP); Jung fails to further disclose and an input device configured to transceive a signal with the sensor controller through the input sensor and to provide a second input to the input sensor, wherein the sensor controller is configured to sense the first input through the input sensor during a first input sensing frame and the second input generated by the input device during a second input sensing frame, the first input sensing frame comprises a first recognition period for recognizing the input device, and the second input sensing frame comprises a second recognition period for recognizing the input device, and a signal transmitted to the input sensor during the first recognition period is different from that transmitted to the input sensor during the second recognition period.
Tseng teaches an input device configured to transceive a signal with the sensor controller through the input sensor and to provide a second input to the input sensor (Para. [0033]-[0034]), wherein the sensor controller is configured to sense the first input through the input sensor during a first input sensing frame and the second input generated by the input device during a second input sensing frame (Para. [0005], [0029]-[0030];  during a first period, the active stylus emits an active stylus signal toward the capacitive touch panel; (b) during a second period after the first period, the active stylus stops emitting the active stylus signal and a touch sensing circuit performs a finger touch sensing on the capacitive touch panel), the first input sensing frame comprises a first recognition period for recognizing the input device (i.e. Para. [0005]; active stylus identification period), and the second input sensing frame comprises a second recognition period for recognizing the input device (Para. [0005]; during a third period, the active stylus emits the second active stylus signal toward the capacitive touch panel again), and a signal transmitted to the input sensor during the first recognition period is different from that transmitted to the input sensor during the second recognition period (Para. [0005]; second active stylus signal is different from first active stylus signal).
Thus it would have been obvious to a person of ordinary skills in the art at the effective filing date to combine the teachings of Jung with the teachings of Tseng in other to integrated the application of the active stylus and the finger to operate the capacitive touch panel at the same time Tseng-(Para. [0018], [0026], [0046]).

Regarding claim 21, Jung as modified by Tseng teaches The electronic device of claim 20, Jung further teaches wherein the input sensor is configured to sense the first input in first and Para. [0012], [0104]; a touch integrated circuit (IC)/MCU configured to sense a finger touch input of the touch sensors through the touch periods in the full scan mode and time-division sense a finger touch input and a pen touch input of the touch sensors through the touch periods in the local scan mode), Jung fails to further disclose and the sensor controller is configured to transmit, to the input sensor, an integrated transmission signal comprising a recognition signal for recognizing the input device during the first recognition period of the first input sensing frame and a first mode sensing signal for sensing the first input in the first mode.
However, in the same field of endeavor, Tseng teaches the sensor controller is configured to transmit, to the input sensor, an integrated transmission signal comprising a recognition signal for recognizing the input device during the first recognition period of the first input sensing frame and a first mode sensing signal for sensing the first input in the first mode (Para. [0018]-[0046]).
Thus it would have been obvious to a person of ordinary skills in the art at the effective filing date to combine the teachings of Jung with the teachings of Tseng in other to integrated the application of the active stylus and the finger to operate the capacitive touch panel at the same time Tseng-(Para. [0018], [0026], [0046]).

Regarding claim 22, Jung as modified by Tseng teaches The electronic device of claim 21, Tseng further teaches wherein the sensor controller is configured to transmit, to the input sensor, the recognition signal for recognizing the input device during the second recognition period of the second input sensing frame (Para. [0031]-[0034]).

Regarding claim 25, Jung as modified by Tseng teaches The electronic device of claim 20, Jung further teaches wherein the first input is an input generated by contact of a finger of a user (Para. [0046], [0104]; finger), and the second input is an input generated by contact of the input device (Para. [0046], [0104]; stylus).

Regarding claim 26, Jung as modified by Tseng The electronic device of claim 25, Jung further teaches wherein the input device is an active pen (Para. [0046], [0104]; active stylus 20).

8.	Jung as modified by Tseng and further in view of AN US PG-PUB 20170045966 A1 (hereinafter AN).
Regarding claim 2, Jung as modified by Tseng teaches The electronic device of claim 1, although Tseng teaches wherein the input sensor comprises a first sensing electrode  (Para. [0014], [0034]; touch sensing circuit is coupled to a first touch electrode and a second touch electrode of the capacitive touch panel) Jung as modified by Tseng fails to further disclose a plurality of first sensing electrodes; and a plurality of second sensing electrodes that are electrically insulated from the first sensing electrodes.
However, in the same field of touch sensing, AN teaches a plurality of first sensing electrodes (i.e. Fig. 1a; first sensing electrodes 20); and a plurality of second sensing electrodes that are electrically insulated from the first sensing electrodes (Para. [0042]; an insulating layer 15 may be formed between the first sensing electrodes 20a and the second sensing electrodes 30).
Jung as modified by Tseng with the teaching of AN in other to prevent a contact between the electrodes to thereby provide insulation AN-(Para. [0042]).

Regarding claim 3, Jung as modified by Tseng and AN teaches The electronic device of claim 2, AN further teaches wherein the sensor controller comprises: a first driver connected to the first sensing electrodes (Fig. 1a; first driver 41); a second driver connected to the second sensing electrodes (Fig. 1a; second driver 42); and a control unit configured to control driving of each of the first and second drivers (See Fig. 1a; touch controller 40 connect to both the first and second driver 41 and 42).

Regarding claim 5, Jung as modified by Tseng and AN teaches The electronic device of claim 2, Tseng further teaches wherein the first input sensing frame further comprises a second operation period after the first operation period (Para. [0005], [0029]-[0030]; during a second period after the first period), and the sensor controller is configured to transmit a second mode sensing signal for sensing the first input in the second mode to the input sensor during the second operation period (Para. [0005], [0029]-[0030]; during a second period after the first period, the active stylus stops emitting the active stylus signal and a touch sensing circuit performs a finger touch sensing on the capacitive touch panel).

Regarding claim 7, Jung as modified by Tseng and AN teaches The electronic device of claim 5, Tseng further teaches wherein the first input sensing frame further comprises a first Para. [0018] and Para. [0028]-[0046]).

Regarding claim 8, Jung as modified by Tseng and AN teaches The electronic device of claim 7, Tseng further teaches wherein the integrated reception signal comprises recognition information on whether or not the input device exists and sensing information sensed in the first mode (Para. [0018] and Para. [0028]-[0046]; identification information with respect to active stylus AS).

Regarding claim 23, Jung as modified by Tseng teaches The electronic device of claim 21, although Tseng teaches wherein the input sensor comprises a first sensing electrode  (Para. [0014], [0034]; touch sensing circuit is coupled to a first touch electrode and a second touch electrode of the capacitive touch panel) Jung as modified by Tseng fails to further disclose wherein the input sensor comprises: a plurality of first sensing electrodes; and a plurality of second sensing electrodes that are electrically insulated from the first sensing electrodes.
However, in the same field of touch sensing, AN teaches a plurality of first sensing electrodes (i.e. Fig. 1a; first sensing electrodes 20); and a plurality of second sensing electrodes that are electrically insulated from the first sensing electrodes (Para. [0042]; an insulating layer 15 may be formed between the first sensing electrodes 20a and the second sensing electrodes 30).
Thus it would have been obvious to a person of ordinary skill in the art at the effective filing date to combine the teaches of Jung as modified by Tseng with the teaching of AN in AN-(Para. [0042]).

9.	Jung as modified by Tseng and further in view of Lee et al.  US PG-PUB 20200050350A1 (hereinafter Lee).
Regarding claim 16, Jung as modified by Tseng teaches The electronic device of claim 1, Jung as modified by Tseng fails to further disclose wherein the sensor controller further comprises a frequency adjusting unit configured to adjust an operation frequency of the input sensor.
However, in the same field of input device, Lee teaches wherein the sensor controller further comprises a frequency adjusting unit configured to adjust an operation frequency of the input sensor (Para. [0054]; The processor 220 may include one or a combination of two or more from among hardware, software, and firmware, and may receive a proximity signal corresponding to an electromagnetic signal generated from the display device 160 of the electronic device 101. [0082]-[0085]; teaches a threshold value is referred to as a reference frequency; wherein said threshold value (reference frequency) is adaptively adjusted by the processor).
Thus it would have been obvious to a person of ordinary skills in the art at the effective filing date to combine the teachings of Jung as modified by Tseng with the teachings of Lee in order to prevent misrecognition of input device Lee-(Para. [0084]).

Regarding claim 17, Jung as modified by Tseng and Lee teaches The electronic device of claim 16, Lee further teaches wherein the frequency adjusting unit comprises: a determination Para. [0085]; the processor 120 may adaptively change the threshold value using the third electromagnetic signal based on identifying that the digital pen 210 is in a designated state); and a frequency setting part configured to set an operation frequency of the input sensor to be less than a reference frequency in response to the input device being in the standby state and to set the operation frequency to be equal to the reference frequency in response to the input device not being in the standby state (Para. [0081]-[0088]; The processor 120 may identify that the state of the digital pen 210 is in the designated state, based on the identification.  The processor 120 may adaptively change the threshold value using the third electromagnetic signal based on the identification).


Allowable Subject Matter
10.	Claims 4, 6, 9-15 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and to overcome rejection under 35 U.S.C 112a set forth above.

Conclusion
11.	Particular paragraphs and figures of the identified references have been cited for applicant's convenience. Although the specific citations applied to specific limitations are representative of the teachings in the art, other passages and figures of the cited references may apply as well. It is respectfully requested that applicant, in preparing any response, fully consider the references in their entirety as potentially teaching all or part of the claimed invention. Similarly, any cited passage should be considered in light of other relevant passages previously or subsequently cited in the office action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY ONYEKABA whose telephone number is (571)270-7633.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN K PATEL can be reached on 5712727677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMY ONYEKABA/Primary Examiner, Art Unit 2628